Exhibit 10.12

 

SECOND AMENDMENT TO LEASE

 

This SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into as
of the 4th day of March, 2016, by and between HCP LS REDWOOD CITY, LLC, a
Delaware limited partnership (“Landlord”), and AVINGER, INC., a Delaware
corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                    Landlord and Tenant entered into that
certain Lease dated July 30, 2010 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated September 30, 2011 (the “First
Amendment”), pursuant to which Tenant currently leases approximately 44,200
rentable square feet of space comprised of (i) that certain space containing
approximately 19,600 rentable square feet of space comprising the entire
building located at 400 Chesapeake Drive, Redwood City, California 94063 (the
“400 Building”) and (ii) that certain space containing approximately 24,600
rentable square feet of space comprising the entire building located at 600
Chesapeake Drive, Redwood City, California 94063 (the “600 Building”).  The
Original Lease and the First Amendment are collectively, the “Lease.”

 

B.                                    The parties desire to extend the Lease
Term and otherwise amend the Lease on the terms and conditions set forth in this
Second Amendment.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                          Terms.  All capitalized terms when used herein shall
have the same respective meanings as are given such terms in the Lease unless
expressly provided otherwise in this Second Amendment.

 

2.                          Condition of the Premises.  Landlord and Tenant
acknowledge that Tenant has been occupying the Premises pursuant to the Lease,
and therefore Tenant continues to accept the Premises in its presently existing,
“as is” condition.  Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises.

 

3.                          Extended Lease Term.  Pursuant to the Lease, the
Lease Term is scheduled to expire on November 30, 2016.  Landlord and Tenant
hereby agree to extend the Lease Term for a period of three (3) years, from
December 1, 2016, until November 30, 2019, on the terms and conditions set forth
in the Lease, as hereby amended by this Second Amendment, unless

 

BRITTANIA SEAPORT CENTRE

[Second Amendment]

[Avinger, Inc.]

 

1

--------------------------------------------------------------------------------


 

sooner terminated as provided in the Lease.  The period of time commencing on
December 1, 2016, and ending on November 30, 2019, shall be referred to herein
as the “Extended Term.”

 

3.1                               Option to Extend Lease Term.  Landlord and
Tenant acknowledge and agree that the Extended Term provided herein shall be
deemed to represent the first of Tenant’s two (2) options to extend the Lease
Term as provided in Section 2.2 of the Original Lease, and that effective as of
the date of this Second Amendment, Tenant shall continue to have only one
(1) option to extend the Lease Term for a period of three (3) years in
accordance with, and pursuant to the terms of, Section 2.2 of the Original
Lease.

 

4.                          Rent.

 

4.1                               Base Rent.  Prior to December 1, 2016, Tenant
shall continue to pay monthly installments of Base Rent for the Premises in
accordance with the terms of the Lease.  During the Extended Term, Tenant shall
pay monthly installments of Base Rent for the Premises as follows:

 

Period During
Extended Term

 

Annual
Base Rent

 

Monthly
Installment
of Base Rent

 

Monthly Rental Rate
per Square Foot

 

December 1, 2016 – November 30, 2017

 

$

1,856,400.00

 

$

154,700.00

 

$

3.50

 

December 1, 2017 – November 30, 2018

 

$

1,912,092.00

 

$

159,341.00

 

$

3.61

 

December 1, 2018 – November 30, 2019

 

$

1,969,454.76

 

$

164,121.23

 

$

3.71

 

 

4.2                               Direct Expenses.  Prior to and during the
Extended Term, Tenant shall continue to be obligated to pay Tenant’s Share of
the annual Direct Expenses in connection with the Premises which arise or accrue
during such periods in accordance with the terms of the Lease.

 

5.                          Broker.  Landlord and Tenant hereby warrant to each
other that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Second Amendment other than Jones Lang
LaSalle (the “Broker”), and that they know of no other real estate broker or
agent who is entitled to a commission in connection with this Second Amendment. 
Each party agrees to indemnify and defend the other party against and hold the
other party harmless from any and all claims, demands, losses, liabilities,
lawsuits, judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Broker, occurring by, through, or under the
indemnifying party.  The terms of this Section 5 shall survive the expiration or
earlier termination of the term of the Lease, as hereby amended.

 

2

--------------------------------------------------------------------------------


 

6.                          California Accessibility Disclosure. For purposes of
Section 1938 of the California Civil Code, Landlord hereby discloses to Tenant,
and Tenant hereby acknowledges that the Common Areas and the Premises have not
undergone inspection by a Certified Access Specialist (CASp).

 

7.                          No Further Modification.  Except as specifically set
forth in this Second Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect.

 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

 

“TENANT”

 

 

 

HCP LS REDWOOD CITY, LLC,

 

AVINGER, INC.,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

By:

/s/ Jonathan Bergschneider

 

By:

/s/ Matthew Ferguson

 

Jonathan Bergschneider

 

 

 

Executive Vice President

 

 

Name: Matthew Ferguson

 

 

 

 

 

 

 

 

 

Its: CFO

 

 

 

 

 

By:

/s/ Jeffrey M. Soinski

 

 

 

 

 

 

Name: Jeffrey M. Soinski

 

 

 

 

 

 

 

Its: CEO

 

3

--------------------------------------------------------------------------------